Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 1 of 6
Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 2 of 6
Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 3 of 6
Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 4 of 6
Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 5 of 6
Case 18-01239-JNP   Doc 12   Filed 10/29/18 Entered 10/30/18 13:17:33   Desc Main
                             Document     Page 6 of 6
